The opinion of the court was announced by —
Robert Percival for the appellant — /. A. Harvey for the appellee.
Wright, Ch. J.—
In this case defendant offered certain testimony, which was excluded, and he excepted. Upon the rendition of the verdict, the record shows that defendant had “ time to file motion in arrest of judgment and for a new trial,” and beyond this there was no judgment or other disposition of the case.
The appeal is premature. There has at yet been no order in the case from which an appeal could be taken.
We may remark, however, that Russ v. Steamboat War Eagle, 14 Iowa, 364, as to the testimony of the wife, when offered by the husband, has been followed in the subsequent cases of Morris v. Sargent et al., 18 Iowa, 90; Blake v. Graves, Id., 312; and with these decisions the majority of the court (Dillon, J., dissenting), are still content.
Following these decisions, the exclusion of the offered testimony was erroneous. The question is not properly before us, however, and the appeal is dismissed.
Dismissed.